IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED


VANISHA VANESSA WEIR,

             Appellant,

v.                                                Case No. 5D17-485

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 3, 2018

Appeal from the Circuit Court
for Marion County,
Anthony M. Tatti, Judge.

James S. Purdy, Public Defender, and
Alexandra K. Galvin, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca Roark Wall,
Assistant Attorney General, Daytona
Beach, for Appellee.




PER CURIAM.

      AFFIRMED. See Haynes v. State, 106 So. 3d 481, 482 (Fla. 5th DCA 2013); see
also Tucker v. State, 174 So. 3d 485 (Fla. 4th DCA 2015).




TORPY, EDWARDS and EISNAUGLE, JJ., concur.